In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-310 CR

____________________


EX PARTE ARTHUR S. PAYTON




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2072




MEMORANDUM OPINION
 On June 14, 2005, the trial court denied Arthur S. Payton's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Payton did not file a response.
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App.
1983).  The trial court did not issue a writ of habeas corpus, nor did the court conduct an
evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998).  We hold we have no jurisdiction over this appeal.  Accordingly, it is ordered that
the appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
									 HOLLIS HORTON
										Justice

Opinion Delivered August 31, 2005 
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.